EXHIBIT 32.2 CERTIFICATION In connection with the Quarterly Report of Euro Group of Companies, Inc. (formerly ICTTechnologies,Inc.), a Delawarecorporation(the "Company") on Form 10-Q for the period ended June 30, 2010 as filed with the Securities and Exchange Commissionon the date hereof (the"Report"),theundersigned, Chief Executive Officer, hereby certifies, pursuant to 8 U.S.C. Section 1350, as adopted pursuant to Section 906 of theSarbanes-OxleyAct of 2002, that, to my knowledge: (1)The Report of the Company fully complies with the requirements of section 13(a) of the Securities Exchange Act; and (2)The information contained in the Report fairly presents, in all material respects,the financialcondition and results of operations of the Company. /s/Andrew Eracleous Andrew Eracleous May 23, 2011
